ASENGWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

¥e: Scet+ fWiichelmany
(Name of Plainits Atarney of Maintif (it not represented by an attorney)
MS 5th St NW, Second Floor
(Addraas of Plainiiiva Atiornay or Plainudt (if not roprasentad by an allornay))

Wasian Soa 3 C2005

 

 

 

 

a lat ee ra: 7 eR Son CTT TTS RTI
h ed2S8 0, Gueten , asknawledge thai | received a eopy of the Summens
(Names of Member) . .
and Complaint in the ease of | Denise Price V. District of Columbia,
i "ame al Lawaul)

Givil Agiian Wa. 4 ss CV- a 235 - Ab By aigning this ferra acknowledging
receipt of the Summons and Complaint and returning it within fourteen (14) calendar
days to the Plaintiff's Attorney or to the Plaintiff (if not represented) listed on the
Summons, | am agreeing that service of process is complete and that [ do not have to -

be served In person with the Summons and Complaint.’

SE shy hq

 

 

_—Signatire-ofMember Fee Date

     

 

"1? this form is not returned within fourteen (14) calendar days to the Plaintiffs Attorney or to the Plaintiff
(if not represented by an attorney), then-you are: subject to being served in person with the Summons and
Complaint by a process server,
Boe, : GO-PCA-701. Od (Service of Subpoenas and Civil Lawsuits Upon Members. of the Depariment)
Acknowledge of Recalpt of Summons and Complaint
Attachment A
Reviced Navember 10, 2014

 

 

ai

Shri ob: Roca 4
IEA

3

ie:
ry

- bs
Ui

=f

Pa 7 aoe eo

 
